JOHNSEN, J.,
dissenting.
The decision in this case is in conflict with the rule an*63nounced in Criswell v. Criswell, 101 Neb. 349, 163 N. W. 302, L. R. A. 1917E, 1103, and what has been regarded as the settled law of this state since that case was decided. While the court has the right to change the rule and to bring Nebraska into line with the majority of other states, such change should not be permitted to affect title rights that have fully ripened while the rule in Criswell v. Criswell was in effect.
Since the remedy provided by section 76-401, Comp. St. 1929, does not distinguish between adverse possession by a total stranger and that by a life tenant or his privies, the rules announced in the fourth and fifth syllabus points necessarily must be construed to mean that a remainderman is not obliged, under any circumstances, to take steps to protect his estate against the running of the statute of limitations, until after the death of the life tenant. But more than this, the effect of the decision is that the court refuses to recognize and enforce rights that have ripened under our former decisions, by ten years completed adverse possession prior to the adoption of the opinion in this case. It is the latter position especially to which I object.